Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Amendments filed on 02/03/2022, wherein Claims 1, 3, 8-12, 14, and 16-18 have been amended, Claims 7 and 20 have been cancelled and new claims 21 and 22 have been added. Claims 1-6, 8-19, and 21-22 are pending.

Response to Arguments
Regarding 35 USC 102 and 103 rejections: Applicant's arguments filed 02/03/2022, with respect to 35 USC 102 and 103 rejections, have been fully considered but are not persuasive.
Applicant argues in pages 7-8:
“Lang is non-analogous art because it is both not from the same field of endeavor as the present application and not reasonably pertinent to the problem that was the concern of the present application. Lang is from a different field of endeavor from that of the present application because weighing a silo (as is described by Lang) is an entirely different endeavor than detecting failed fasteners in a structure.
Lang is also not reasonably pertinent to the problem that was the concern of the present application. Lang describes a weight sensor for weighing a silo container (see paragraph [0001] of Lang). A problem addressed by Applicant's application is to detect "a missing, damaged, or loosened fastener" on a structure (see paragraph [0003] of Applicant's application). Because Lang is not from the same field of endeavor as the present application and because Lang is not reasonably pertinent to the problem that was the concern of the present application, Lang is non-analogous and does not qualify as prior art”.
	Examiner respectfully disagrees. 
1. It is not necessary for the prior art to have the same or similar utility as in the claimed invention per MPEP 2144 IV (The court held “it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant,” and concluded that here a prima facie case was established because “[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties.” 919 F.2d at 693, 16 USPQ2d at 1901 (emphasis in original)).
 2. While Lang is not from the same field of endeavor from that of the present application (i.e. weighting a silo), Lang discloses detecting failed fasteners in a structure. Lang is reasonable pertinent to the problem faced by the inventor. Lang is concerned about a structural integrity of a device (in this case, it is a silo). Lang lays out the fiber optic cable as supported by a fastener, which fastens several layers of the cable (?). To address the structural integrity of the device examines the area surrounding each fastener where strain is detectable (“measuring profile”) where this area is deflected, and the optic fiber cable to detect the bendable area. See Fig.4 and para 0038 and 0041 of Lang.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 1 and 14: These claims include limitation that is not clearly described in the specification. This limitation is:
“wherein the distance is not more than three times a diameter of the fastener”.
	The written description in para 0034 states “the upper limit of the shadow 54 is not more than 2 to 3 times the diameter D2 of the fastener hole” while the claim says “a diameter of the fastener”. There is no clarification in the written description on the limitation of “a diameter of the fastener”.
	Dependent Claims 2-6, 8-13, 15-19, and 21-22 are also rejected as being dependent on the rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over US5250802 to Runner (hereinafter ‘Runner’). 

Regarding Claim 1:  Runner discloses:
“A fastener health monitoring system” (Figs. 1-3; Col. 3, ll. – 44-48 - “The present invention comprises one or more optical fibers embedded in the joints between structural members and a monitoring device for injecting an optical signal into the fiber and detecting reflections of the signal”) comprising: 
“a structure” (Fig. 3 – elements 30, 32, and 38; Col. 4, ll. 7-10 – “In FIGS. 2 and 3, an overlapping skin joint comprises skin sheets 30 and 32 secured with rivets 34 and an adhesive or sealant layer 36 in which one or more fibers 10 are embedded.”)
“including a first component and a second component” (Fig. 3; skin sheet element 30 (i.e. first component, added by examiner); skin sheet element 32 (i.e. second component, added by examiner); Col. 4, ll. 7-10 – “In FIGS. 2 and 3, an overlapping skin joint comprises skin sheets 30 and 32 secured with rivets 34 and an adhesive or sealant layer 36 in which one or more fibers 10 are embedded”); 
“one or more fasteners securing the first component to the second component” (Fig. 3, rivets 34 are the fasteners; Col. 4, ll. 11-13 – “Failure of one or more rivets 34 (i.e. fasteners securing the first component to the second component, added by examiner) allows skin sheets 30 and 32 to move relative to each other and member 38.”); and
“an optical fiber arranged adjacent to the one or more fasteners” (Figs. 1 and 3, element 10; Col. 3, ll. 48-50 – “In FIG. 1, a fiber 10 is embedded in the adhesive 12 joining structural members 14, which are preferably of a composite material.”),
“the fiber configured to detect strain on the structure from the one or more fasteners” (Col. 4, ll. 10-16 – “The skin sheets are also secured to a structural member or stiffener 38. Failure of one or more rivets 34 allows skin sheets 30 and 32 to move relative to each other and member 38. Such movement exerts strain on fibers 10. Monitoring device 16, which is connected to fibers 10, detects the strain and provides a warning as described above”); wherein
“wherein the optical fiber is disposed within a shadow of each fastener of the one or more fasteners, the shadow defining an area surrounding each fastener within a distance from the fastener where strain is detectable from the fastener” (Fig. 3, shadow portion is elements 30 and 32, which is underneath and nearby rivets 34; Col. 4, ll. 11-16 – “Failure of one or more rivets 34 allows skin sheets 30 and 32 to move relative to each other and member 38. Such movement exerts strain on fibers 10. Monitoring device 16, which is connected to fibers 10, detects the strain (i.e. is at a distance from the fastener where strain is detectable, added by examiner) and provides a warning as described above”); wherein
“strain patterns are derivable from sensed data from the optical fiber” (Fig. 1; Col. 4, ll. 11-16 – “Failure of one or more rivets 34 allows skin sheets 30 and 32 to move relative to each other and member 38. Such movement exerts strain on fibers 10. Monitoring device 16, which is connected to fibers 10, detects the strain and provides a warning as described above”), and 
“any deviation in strain value greater than a threshold value at a particular fiber position along the optical fiber” (Fig. 1; Col. 3, ll. 57-59 – “Although a crack is shown, any significant strain transmitted to fiber 10 through adhesive 12 will cause a detectable reflection.”; Col. 3, ll. 66-68 – “If the reflected signal strength exceeds a predetermined threshold, a warning 22 is issued.”)
“is indicative of a missing, damaged, or loosened fastener” (Col. 4, ll. 11-16 – “Failure of one or more rivets 34 allows skin sheets 30 and 32 to move relative to each other and member 38. Such movement exerts strain on fibers 10. Monitoring device 16, which is connected to fibers 10, detects the strain and provides a warning as described above”),”)
“amongst the one or more of fasteners corresponding to that particular fiber position” (Fig. 1; Col. 3, ll. 63 - 68; Col. 4, ll. 1-3 – “The reflection returns to optical reflectometer 20, which measures the strength of the reflected pulse and the transit time between injection of the signal and detection of its reflection. If the reflected signal strength exceeds a predetermined threshold, a warning 22 is issued. Furthermore, the measured time can be used to calculate the location of the discontinuity of fiber 10 because the speed of the optical signal in a fiber of a particular composition can be predetermined.”).  
	Yet, Runner does not explicitly disclose:
“wherein the distance is not more than three times a diameter of the fastener”.
	However, Runner does disclose the optic fiber cable running in the close proximity to the fasteners (Col. 4, ll. 47-51 – “In FIG. 8, fiber 10 runs adjacent to a plurality of fasteners 80. Displacement of a fastener 80 creates a discontinuity 82 similar to that created by a crack in an adhesive joint. Monitoring device 16 detects the reflection caused by discontinuity 82 as described above.”; in Fig. 8, it is seen that the fiber optic cable is attached to the fasteners, so the distance between those is not more than three times a diameter of the fastener).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of “wherein the distance is not more than three times a diameter of the fastener” to detect the displacement, as taught by Runner, in order to ensure the high level of sensitivity of the claimed system to the fastener’s displacement, and hence having the opportunity to detect the fastener’s displacement with the high level of accuracy.

Regarding Claim 2: Runner discloses the fastener health monitoring system of claim 1 (see the rejection for Claim 1).
Runner further discloses:
“wherein the optical fiber is arranged adjacent to a plurality of the fasteners” (Fig. 8; Col. 4, ll. 47 – 48 – “In FIG. 8, fiber 10 runs adjacent to a plurality of fasteners 80.”).

Regarding Claim 3: Runner discloses the fastener health monitoring system of claim 1 (see the rejection for Claim 1).
Runner further discloses:
 “further comprising an interrogation system including an interrogator” (Fig.1, monitoring device 16; Col. 3, ll. 50-53 – “A monitoring device 16 connected to one end of fiber 10 injects an optical signal such as a laser pulse through an optical reflectometer 20 into fiber 10.”) 
“the interrogator including a light source” (Fig. 1, transmitted laser pulse; Col. 3, ll. 50-53 – “A monitoring device 16 connected to one end of fiber 10 injects an optical signal such as a laser pulse through an optical reflectometer 20 into fiber 10”) and 
“a receiver configured to analyze reflected light from the fiber as the sensed data” (Fig. 1, optical reflectometer 20; Col. 3, ll. 63 – 66 – “The reflection returns to optical reflectometer 20, which measures the strength (i.e. analyzes, added by examiner) of the reflected pulse and the transit time between injection of the signal and detection of its reflection”).  

Regarding Claim 4:  Runner discloses the fastener health monitoring system of claim 1 (see the rejection for Claim 1).
Runner further discloses:
“wherein the interrogation system is disposed with the structure for continuous monitoring of the one or more fasteners” (Fig. 1, monitoring device 16 (i.e. interrogation system, added by examiner); Fig. 2 and 3, rivets 34 (i.e. fasteners, added by examiner) and optical fiber 10 (i.e. part of the monitoring structure, added by examiner); Col. 3, ll. 50 – 53 – “A monitoring device 16 connected to one end of fiber 10 injects an optical signal such as a laser pulse through an optical reflectometer 20 into fiber 10”).

Regarding Claim 5:  Runner discloses the fastener health monitoring system of claim 3 (see the rejection for Claim 3).
Runner further discloses:
“wherein the interrogation system is provided separately from the structure and connectable to the structure when an interrogation is to be made” (Fig. 1 – the monitoring device, which is the interrogation system, is shown separately from the structure; Col. 4, ll. 64 – 68; Col. 5, l. 1 – “Monitoring device 16 may remain aboard the aircraft and connected to the fibers for continuously interrogating them while the aircraft is in operation (i.e. connectable, added by examiner). Alternatively, the fibers may be terminated in a suitable connector on the aircraft and monitoring device 16 periodically connected at scheduled maintenance intervals”).

Regarding Claim 6:  Runner discloses the fastener health monitoring system of claim 1 (see the rejection for Claim 1).
Runner further discloses:
“wherein the structure is a portion of an aircraft” (Fig. 10; Col. 4, ll. 34 – 38 – “In FIG. 10, a similar adhesive joint comprises a loop of fiber 10 embedded in adhesive 101 joining aircraft frame member 100 and skin sheet 102. Existing aircraft may be retrofitted with the present invention.”)

Regarding Claim 9:  Runner discloses the fastener health monitoring system of claim 1 (see the rejection for Claim 1).
Runner further discloses:
“wherein the fiber is disposed within layers of a composite material of one or both of the first and second components” (Fig. 3, skin sheets 30 and 32 (i.e. first and second component, added by examiner); Col. 3, ll. 48 – 5- “In FIG. 1, a fiber 10 is embedded in the adhesive 12 joining structural members 14, which are preferably of a composite material”; Col. 4, ll. 7- 11- “In FIGS. 2 and 3, an overlapping skin joint comprises skin sheets 30 and 32 secured with rivets 34 and an adhesive or sealant layer 36 in which one or more fibers 10 are embedded. The skin sheets are also secured to a structural member or stiffener 38.”).

Regarding Claim 12:  Runner discloses the fastener health monitoring system of claim 1 (see the rejection for Claim 1).
Runner further discloses:
“wherein the fiber is adhered to a surface of the structure” (Fig. 3, adhesive or sealant layer 36; Col. 4, ll. 7- 10 – “In FIGS. 2 and 3, an overlapping skin joint comprises skin sheets 30 and 32 secured with rivets 34 and an adhesive or sealant layer 36 in which one or more fibers 10 are embedded.”)

Regarding Claim 13:  Runner discloses the fastener health monitoring system of claim 1 (see the rejection for Claim 1).
Runner further discloses:
“wherein the structure further includes a part attached to at least one of the first and second components” (Fig. 3, stiffener 38 is attached to elements 32 and 34 (i.e. first and second components, added by examiner); Col. 4, ll. 10-11 – “The skin sheets are also secured to a structural member or stiffener 38.”),
“the part prohibiting direct visualization of at least one of the one or more fasteners” (Fig. 3; stiffener 38 obviously prohibits direct visualization of the element 32, since it is attached to it; Col. 4, ll. 10 – 14 – “The skin sheets are also secured to a structural member or stiffener 38. Failure of one or more rivets 34 allows skin sheets 30 and 32 to move relative to each other and member 38. Such movement exerts strain on fibers 10”).

Regarding Claim 14:  Runner discloses:
“A method of detecting a missing or malfunctioning fastener in a structure” (Col. 5, ll. 2-4 – “the present invention provides a method for monitoring uninspectable damage to critical aircraft joints”; Col. Col. 4, ll. 10-13 – “The skin sheets are also secured to a structural member or stiffener 38. Failure of one or more rivets 34 (i.e. fasteners, added by examiner) allows skin sheets 30 and 32 to move relative to each other and member 38.”), the method comprising: 
“arranging an optical fiber along one or more fasteners” (Fig. 3; fiber – element 10; fastener – element 34 rivet; Col. 4, ll. 7-13 – “In FIGS. 2 and 3, an overlapping skin joint comprises skin sheets 30 and 32 secured with rivets 34 and an adhesive or sealant layer 36 in which one or more fibers 10 are embedded. The skin sheets are also secured to a structural member or stiffener 38. Failure of one or more rivets 34 allows skin sheets 30 and 32 to move relative to each other and member 38.”) 
“connecting a first component to a second component of the structure” (Fig. 3, skin sheets 30 and 32 – first and second components; Col. 4, ll. 7-10 – “In FIGS. 2 and 3, an overlapping skin joint comprises skin sheets 30 and 32 secured with rivets 34 and an adhesive or sealant layer 36 in which one or more fibers 10 are embedded.”);
“directing a light down the optical fiber” (Fig. 1, transmitted laser pulse; Col. 3, 50-53 – “A monitoring device 16 connected to one end of fiber 10 injects an optical signal such as a laser pulse through an optical reflectometer 20 into fiber 10. The pulse travels along fiber 10”);
“receiving reflected light from the optical fiber” (Fig. 1, reflected pulse; Col. 3, ll. 66-68 – “The reflection returns to optical reflectometer 20, which measures the strength of the reflected pulse and the transit time between injection of the signal and detection of its reflection.”);
“analyzing the reflected light to determine a strain pattern along the optical fiber” (Col.3, ll. 57 – 59 – “Although a crack is shown, any significant strain transmitted to fiber 10 through adhesive 12 will cause a detectable reflection.”);
“monitoring a strain pattern to detect any deviations in strain greater than a threshold amount” (Col. 3, ll. 66-68 – “If the reflected signal strength exceeds a predetermined threshold, a warning 22 is issued.”); and, 
”interpreting a distance along the optical fiber having any deviations in strain greater than a threshold amount as a fastener that requires maintenance” (Col. 3, l. 68 –Col. 4, l. 6 – “Furthermore, the measured time can be used to calculate the location of the discontinuity of fiber 10 because the speed of the optical signal in a fiber of a particular composition can be predetermined. Joint failure warning 22 may be any suitable aural or visual indication that alerts the flight crew or maintenance personnel to a potentially unsafe condition”).  
“the optical fiber is disposed within a shadow of each fastener of the one or more fasteners, the shadow defining an area surrounding each fastener within a distance from the fastener where strain is detectable from the fastener” (Fig. 3, shadow portion is elements 30 and 32, which is underneath and nearby rivets 34; Col. 4, ll. 11-16 – “Failure of one or more rivets 34 allows skin sheets 30 and 32 to move relative to each other and member 38. Such movement exerts strain on fibers 10. Monitoring device 16, which is connected to fibers 10, detects the strain (i.e. is at a distance from the fastener where strain is detectable, added by examiner) and provides a warning as described above”).
Yet, Runner does not explicitly disclose:
“wherein the distance is not more than three times a diameter of the fastener”.
	However, Runner does disclose the optic fiber cable running in the close proximity to the fasteners (Col. 4, ll. 47-51 – “In FIG. 8, fiber 10 runs adjacent to a plurality of fasteners 80. Displacement of a fastener 80 creates a discontinuity 82 similar to that created by a crack in an adhesive joint. Monitoring device 16 detects the reflection caused by discontinuity 82 as described above.”; in Fig. 8, it is clearly seen that the fiber optic cable is attached to the fasteners, so the distance between those is not more than three times a diameter of the fastener).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of “wherein the distance is not more than three times a diameter of the fastener”, as taught by Runner, in order to ensure the high level of sensitivity of the claimed system to the fastener’s displacement, and hence having the opportunity to detect the fastener’s displacement with the high level of accuracy.

	Regarding Claim 15:  Runner discloses the method of claim 14 (see the rejection for Claim 14).
Runner further discloses:
“wherein the structure is an aircraft” (Fig. 10; Col. 4, ll. 34 – 38 – “In FIG. 10, a similar adhesive joint comprises a loop of fiber 10 embedded in adhesive 101 joining aircraft frame member 100 and skin sheet 102. Existing aircraft may be retrofitted with the present invention).

Regarding Claim 16:  Runner discloses the method of claim 15 (see the rejection for Claim 15).
Runner further discloses:
“wherein arranging the fiber includes arranging the fiber along an area of the aircraft that is not directly accessible by a maintainer” (Fig. 3 - adhesive/sealant layer 36 concealed by sheets 30 and 32; Col. 4, ll. 7-16 – “In FIGS. 2 and 3, an overlapping skin joint comprises skin sheets 30 and 32 secured with rivets 34 and an adhesive or sealant layer 36 in which one or more fibers 10 are embedded. The skin sheets are also secured to a structural member or stiffener 38. Failure of one or more rivets 34 allows skin sheets 30 and 32 to move relative to each other and member 38. Such movement exerts strain on fibers 10. Monitoring device 16, which is connected to fibers 10, detects the strain and provides a warning as described above”).

Regarding Claim 17:  Runner discloses the method of claim 14 (see the rejection for Claim 14).
Runner further discloses:
“further comprising connecting an interrogator to the optical fiber when light is to be directed down the optical fiber, the interrogator provided separately from the structure” (Fig. 1, monitoring device16 is an interrogator; Col. 3, ll. 50 - 53 – “A monitoring device 16 connected to one end of fiber 10 injects an optical signal such as a laser pulse through an optical reflectometer 20 into fiber 10. The pulse travels along fiber 10, which is disposed within one or more adhesive joints.”)

Regarding Claim 18:  Runner discloses the method of claim 14 (see the rejection for Claim 14).
Runner further discloses:
“wherein directing a light down the optical fiber includes using an interrogator disposed with the structure” (Fig. 1, monitoring device 16 is an interrogator; Col. 3, ll. 50 - 53 – “A monitoring device 16 connected to one end of fiber 10 injects an optical signal such as a laser pulse through an optical reflectometer 20 into fiber 10. The pulse travels along fiber 10, which is disposed within one or more adhesive joints.”).

Regarding Claim 19:  Runner discloses the method of claim 14 (see the rejection for Claim 14).
Runner further discloses:
“wherein arranging the optical fiber along the set of one or more fasteners connecting the first component to the second component includes at least substantially strain-locking the optical fiber to the structure” (Fig. 3, element 36 is the adhesive/sealant; Col. 4, ll. 7-10 – “In FIGS. 2 and 3, an overlapping skin joint comprises skin sheets 30 and 32 secured with rivets 34 and an adhesive or sealant layer 36 in which one or more fibers 10 are embedded.”).

Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Runner in view of EP2213992 to Lang et al. (hereinafter Lang).

Regarding Claim 8:  Runner discloses the fastener health monitoring system of claim 1 (see the rejection for Claim 1).
Runner is silent on:
“wherein each component includes a fastener hole for each respective fastener in the plurality of fasteners, and the shadow of each fastener extends radially outside of a fastener head of each fastener”. 
However, Lang discloses:
“wherein each component includes a fastener hole for each respective fastener in the plurality of fasteners” (Fig. 4, the space in which the fastener 10 extends inside the element 8; para 0037 – “the weighing measuring device 6 consists of a measuring profile 9, which is clamped via a clamping screw 10 and a clamping element 8 on the foundation ring 3 and the circumferential silo wall 7 rests load-transferring on the measuring profile 9 designed as a circumferential profile”; para 0041 – “FIG. 4 shows that instead of a compression of the measurement profile 9, a direct deflection of the measurement profile 9 can also be detected. Here, too, an approximately rectangular hollow channel 12, in which the fiber-optic measuring element 13 is arranged, is arranged in the area of the free, bendable part of the measuring profile 9”; para 0066 – “According to the invention it is now provided that there are connecting screws which connect the stand ring 2 to the foundation ring 3. Other connecting screws can also be present which connect the foundation ring 3 to a support 4 on the bottom.”), and 
“the shadow of each fastener extends radially outside of a fastener head of each fastener” (Fig. 4; para 0037 – “the weighing measuring device 6 consists of a measuring profile 9, which is clamped via a clamping screw 10 and a clamping element 8 on the foundation ring 3 and the circumferential silo wall 7 rests load-transferring on the measuring profile 9 designed as a circumferential profile”; para 0041 – “FIG. 4 shows that instead of a compression of the measurement profile 9, a direct deflection of the measurement profile 9 can also be detected. Here, too, an approximately rectangular hollow channel 12, in which the fiber-optic measuring element 13 is arranged, is arranged in the area of the free, bendable part of the measuring profile 9”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener health monitoring system disclosed by Runner/Lang combination, as taught by Lang, in order to add the capability to detect the fiber optic displacement caused by the bending of fastener, with higher level of reliability and accuracy.

Regarding Claim 10:  Runner discloses the fastener health monitoring system of claim 1 (see the rejection for Claim 1).
Runner is silent on:
“wherein the structure includes a groove and the optical fiber is disposed within the groove”.
However, Lang discloses:
“wherein the structure includes a groove and the fiber is disposed within the groove” (Fig. 9; para 0051 – “FIG. 9 shows that the annular channel can also be provided as a recess 17 (interpreted as a grove, added by examiner) which is open on one side and which is formed all around, for example, on the underside of the standing ring 2. This recess 17 can also be either open or closed at the end.”; para 0052 – “In any case, it is important that the fiber-optic measuring element 13 is arranged in this recess 17, which thus absorbs the compressive forces between the underside of the base ring 2 and the upper side of the foundation ring 3, so that its optical conductivity is thus changed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener health monitoring system disclosed by Runner/Shah combination, as taught by Lang, to put the fiber-optic into the groove or recess, which will protect the fiber optic from damage and allow to obtain reliable and accurate results of the fastener state.

Regarding Claim 11:  Runner/Lang combination discloses the fastener health monitoring system of claim 10 (see the rejection for Claim 10).
Runner further discloses:
“wherein the optical fiber is adhered within the groove” (Fig. 3, element 36 is an adhesive or sealant layer; Col. 4, ll. 7-10 – “In FIGS. 2 and 3, an overlapping skin joint comprises skin sheets 30 and 32 secured with rivets 34 and an adhesive or sealant layer 36 in which one or more fibers 10 are embedded.”).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Runner in view of US20100329602A1 to Shah et al. (hereinafter Shah).

Regarding Claim 21:  Runner discloses the fastener health monitoring system of claim 1 (see the rejection for Claim 1).
Runner is silent on:
“a thermocouple or a reference optical fiber not responsive to strain on the structure, wherein a correction to local temperature changes is derivable from the thermocouple or the reference optical fiber”.
	However, Shah discloses:
“a thermocouple or a reference optical fiber not responsive to strain on the structure, wherein a correction to local temperature changes is derivable from the thermocouple or the reference optical fiber” (para 0043 – “strain measurements need to be corrected for temperature shifts in the environment of the sensor. Such compensation is easily accomplished using a second unstrained, nearby fiber Bragg grating as a temperature sensor or a second unstrained “dummy” sensor (i.e. reference optical fiber, added by examiner) mounted in or on the same material as used to fabricate the fastener—in both cases using well-established equations. A second unstrained fiber Bragg grating can be connected in series with the strain-measuring fiber Bragg grating 1, either within the fastener or external to it”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener health monitoring system disclosed by Runner, as taught by Shah, in order to correct for the temperature shift by comparison of the strain induced on the primary optical fiber cable and the reference one, and to obtain corrected information about the strain shift of the fastener.

Regarding Claim 22:  Runner discloses the fastener health monitoring system of claim 14 (see the rejection for Claim 14).
Runner is silent on:
“correcting for local temperature changes based on information from a thermocouple or a reference optical fiber not responsive to strain on the structure”.
	However, Shah discloses:
“correcting for local temperature changes based on information from a thermocouple or a reference optical fiber not responsive to strain on the structure” (para 0047 – “Incorporation of such a fiber Bragg grating into the Smart Fastener 102 (or Smart Insert 104) will allow measurement of three dimensional strains in the equipped fastener. In addition, such incorporation will provide intrinsic temperature information that can be used to compensate the fiber Bragg grating 1 for temperature changes (i.e. correcting for local temperature changes, added by examiner)—thereby allowing the Smart Fastener 102 (or Smart Insert 104) to be used at various temperatures including, but not limited to, high temperatures.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener health monitoring system disclosed by Runner, as taught by Shah, in order to correct for the temperature shift by comparison of the strain induced on the primary optical fiber cable and the reference one, and to obtain corrected information about the strain shift of the fastener.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	US20070006653A1 to Kim (hereinafter Kim) discloses the diagnostic system for monitoring structural health conditions containing sensors.
	US20120321243A1 to Younge et al. (hereinafter Younge) discloses the optical fiber instrument system for detecting and decoupling twist effects.
	US20040129868A1 to Kilmartin (hereinafter Kilmartin) discloses the deflection sensorand methos using variations in the microstructure of an optical waveguide affixed to the surface of a stress bearing member.
	US20160299017A1 to Wakahara (hereinafter Wakahara) discloses the strain sensor and method for installing strain sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am CT - 5:30pm CT, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
						/LYUDMILA ZAYKOVA-FELDMAN/                                                                            Examiner, Art Unit 2865     

                                                                  /ALEXANDER SATANOVSKY/                                                                             Primary Examiner, Art Unit 2863